PER CURIAM.
The former husband appeals an income deduction order entered subsequent to an order modifying alimony. In a separate opinion, this court reversed the modification order on which this income deduction order was based. See Dervishi v. Dervishi, No. 4D04-1066, 905 So.2d 932, 2005 WL 1335505 (Fla. 4th DCA June 8, 2005). Consequently, we reverse the income deduction order and remand the case to the *978trial court for further proceedings consistent with our opinion.
STONE, MAY, JJ., and DAMOORGIAN, DORIAN, Associate Judge, concur.